United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Murfreesboro, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0067
Issued: April 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2016 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs (OWCP) dated July 28 and October 4, 2016. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right foot
conditions were causally related to factors of her federal employment.
FACTUAL HISTORY
On May 26, 2016 appellant, then a 56-year-old health technician, filed an occupational
disease claim (Form CA-2) alleging that on December 12, 2015 she first became aware of two
1

5 U.S.C. § 8101 et seq.

bone spurs in her right foot. On May 20, 2016 she first realized this condition was due to her
standing on her feet at work for the past 33 years. Appellant stopped work on May 19, 2016.
By correspondence dated June 15, 2016, OWCP informed appellant that the evidence of
record was insufficient to support her claim. Appellant was advised regarding the medical and
factual evidence required to establish her claim and was afforded 30 days to provide this
evidence.
OWCP thereafter received a May 20, 2016 report from Dr. Jared C. Bramlett, a treating
podiatrist. Dr. Bramlett noted that appellant was seen for complaints of severe foot pain, with
the right foot being more painful. He noted that she was required to stand on her feet at work
and had worked at the employing establishment for over 30 years. An examination revealed
intact bilateral neurovascular status, medial right ankle edema extending into the medial heel and
plantar fascia, significant pain on palpation of the right plantar fascia insertion and plantar fascial
band, right tibial tendon pain, and decreased left plantar insertion, plantar fascia, and posterior
tendon pain. A review of x-ray interpretations revealed two inferior calcaneal spurrings on the
right and one on the left, significant mid-foot breakdown, and bilateral degenerative joint
disease, which was worse on the right side. Dr. Bramlett diagnosed calcaneal spur syndrome,
plantar fasciitis, and degenerative joint disease. In an attached disability note, he diagnosed
plantar fasciitis, stress fracture, bilateral arthritis, and bilateral calcaneal spurs. Dr. Bramlett
indicated that appellant was disabled from work until August 12, 2016. He also related that she
was to use an ambulatory boot and was required to limit her weight bearing.
In a report dated May 23, 2016 and signed on May 24, 2016, Dr. Bramlett reported that
appellant was seen for significant heel and foot pain and that she had worked for the employing
establishment for 30 years. Diagnoses included calcaneal spur syndrome with degenerative joint
disease, plantar fasciitis, and right foot calcaneal stress fracture. Physical examination findings
and findings from review of x-ray interpretations were unchanged from his prior report.
Dr. Bramlett, in a report dated June 9, 2016, noted that appellant was seen in a follow-up
visit for calcaneal stress fracture, peroneal tendinitis, plantar fasciitis, and posterior tibial tendon
dysfunction. Examination findings included significant right foot decreased edema and
decreased pain in the plantar fascia and peroneal tendon, posterior tibial tendon, and insertion.
In a July 7, 2016 report, Dr. Bramlett provided a history of his treatment of appellant with
an initial evaluation in May 2016 for complaints of severe right foot pain which began in
October 2015. He noted appellant’s work history and foot complaints. Dr. Bramlett provided a
summary of physical examination findings from his prior reports and findings from review of
two x-ray interpretations. Diagnoses included calcaneal spur syndrome, chronic plantar fasciitis,
some subtalar joint arthritis, and bilateral degenerative joint disease, more prominent on the
right. Dr. Bramlett attributed the diagnosed conditions to biomechanical factors.
By decision dated July 28, 2016, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish a causal relationship between the
diagnosed conditions and the accepted employment factors.

2

In a form dated August 29, 2016, received by OWCP on September 28, 2016, appellant
requested reconsideration.
In an accompanying statement dated September 18, 2016, appellant described the duties
she performed while working for the employing establishment for approximately 30 years. She
stated that she was required to do a lot of walking and standing. Appellant alleged that the
prolonged walking and standing required of her job was hard on her feet, knees, and back. She
also alleged that walking and standing was aggravating her sciatic nerve.
By decision dated October 4, 2016, OWCP denied modification. It found the evidence of
record failed to establish that the diagnosed foot conditions had been caused or aggravated by the
accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.7 The opinion of the physician must be based on a complete
2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
6

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
7

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

3

factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish that the
identified employment factors caused or aggravated her right foot conditions. Appellant
identified the factors of employment that she believed caused the condition, including prolonged
walking and standing for over 30 years at work. OWCP accepted these activities as factors of
her federal employment. However, in order to establish a claim for an employment-related
injury, appellant must also submit rationalized medical evidence which explains how her medical
condition was caused or aggravated by the accepted employment factors.9
The issue of causal relationship is a medical one and must be resolved by a probative
medical opinion from a physician.10 OWCP received a July 7, 2016 report from Dr. Bramlett
diagnosing chronic plantar fasciitis, subtalar joint arthritis, calcaneal spur syndrome, and bilateral
degenerative joint disease. Dr. Bramlett noted appellant’s work history and attributed her right
foot conditions to biomechanical factors. He did not explain the biomechanical factors he was
referring to or why walking or standing for prolonged periods of time would physiologically
cause or aggravate appellant’s right foot conditions. The Board has found that rationalized
medical opinion evidence must relate specific employment factors identified by the claimant to
the claimant’s condition, with medical rationale explaining how the employment factors
physiologically caused the diagnosed condition.11 The Board has also found that a mere
conclusion without the necessary rationale is insufficient to meet a claimant’s burden of proof.12
Accordingly, Dr. Bramlett’s reports are insufficient to meet appellant’s burden of proof.
Appellant also submitted reports and disability notes from Dr. Bramlett diagnosing
calcaneal spur syndrome, plantar fasciitis, degenerative joint disease, calcaneal spur syndrome
with degenerative joint disease, right foot calcaneal stress, subtalar joint arthritis, and bilateral
joint disease. Dr. Bramlett offered no opinion as to the cause of these conditions in the disability
notes, or the May 20, 23, or June 9, 2016 reports. The Board has held that medical evidence
offering no opinion regarding the cause of an employee’s condition is of limited probative value
on the issue of causal relationship.13
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, supra note 5.

10

I.A., Docket No. 13-1701 (issued January 17, 2014); Ronald K. Jablanski, 56 ECAB 616 (2005).

11

See T.C., Docket No. 16-1052 (issued November 8, 2016).

12

See T.M., Docket No. 08-975 (issued February 6, 2009); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006);
William C. Thomas, 45 ECAB 591 (1994) (a medical report is of limited probative value on the issue of causal
relationship if it contains a conclusion regarding causal relationship which is unsupported by medical rationale).
13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
supra note 6; Jaja K. Asaramo, 55 ECAB 200 (2004).

4

The Board has held that the fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.14 An award of compensation may not
be based on surmise, conjecture, or speculation. Neither the fact that appellant’s condition
became apparent during a period of employment nor the belief that her condition was caused,
precipitated, or aggravated by her employment is sufficient to establish causal relationship.15 To
establish a firm medical diagnosis and causal relationship, appellant must submit a physician’s
report that addresses how her prolonged walking and standing at work for approximately 30
years caused or aggravated the two bone spurs in her right foot or any foot condition.16
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment, and a
rationalized medical opinion causally relating the diagnosed conditions to the accepted factors of
employment. Appellant failed to do so. As there is no probative, rationalized medical evidence
addressing how appellant’s claimed right foot conditions were caused or aggravated by her
employment, she has not met her burden of proof to establish an occupational disease causally
related to factors of employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
foot conditions were causally related to factors of her federal employment.

14

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
15

See D.U., supra note 5; Robert Broome, 55 ECAB 339 (2004); Anna C. Leanza, 48 ECAB 115 (1996).

16

Michael S. Mina, supra note 7; Michael E. Smith, 50 ECAB 313 (1999).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 4 and July 28, 2016 are affirmed.
Issued: April 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

